Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
13, 2006







Petition
for Writ of Mandamus Denied and Memorandum Opinion filed July 13, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00541-CV
____________
 
IN RE RALPH O. DOUGLAS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On June 20, 2006, relator Ralph O.
Douglas filed a petition for writ of mandamus in this court, requesting we
direct the Honorable Mark Davidson, presiding judge of the 11th District Court,
Harris County, to rule on motions filed by relator in that court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.  Because
relator has failed to establish that he is entitled to the requested relief, we
deny relator=s petition for writ of mandamus.
PER
CURIAM
 
Petition Denied and Memorandum
Opinion filed July 13, 2006.
Panel consists of Justices Anderson,
Edelman, and Frost.